DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-10 are pending and have been examined in this application. 
Claims 11-20 have been cancelled.
An information disclosure statement (IDS) has been filed on 10/02/2019 and reviewed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: The Examiner suggests changing “while remaining substantially contained substantially” in lines 26-27 to --while remaining substantially contained--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "the phases of growth" in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the phases of growth” to --the stages of growth--. 
Claim 1 recites the phrase "the water being conserved" in line 17. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the water being conserved” to --the measure of water being conserved--. 
Claim 1 recites the phrase "the water to remain" in line 17. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the water to remain” to --the measure of water to remain--. 
Claim 1 recites the phrase "retain soil" in line 23. This is a double inclusion of “a measure of soil” in line 8. The Examiner suggests changing “retain soil” to --retain the measure of soil--. 
Claim 5 recites the phrase "the volume of the tube" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the volume of the tube” to --a volume of the tube--. Claims 6 is rejected for similar reasons.
Claim 5 recites the phrase "the remaining half of the volume of the tube" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the remaining half of the volume of the tube” to --a remaining half of the volume of the one or more tubes--. Claims 6 is rejected for similar reasons.
Claim 8 recites the phrase "the cross-sectional area of the open end of the second tube" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the cross-sectional area of the open end of the second tube” to --a cross-sectional area of one of two open ends of the second tube--. Claims 9 is rejected for similar reasons.
Claim 10 recites the phrase "the volume of the second tube" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the volume of the second tube” to --a volume of the second tube--. 
Claims 2-10 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Motz (U.S. Pat. 5692337) in view of Shaffer et al. (U.S. Pub. 20170172071).
In regard to claim 1, Motz disclose a system for nurturing a plant and its root system during one or more stages of the plant's growth, including minimizing an amount of water requisite to support optimal growth and production of the plant during each of the one or more stages, the system comprising: 
one or more tubes each having two open ends (Fig. 8, where there are one or more tubes 210 having two open ends) and each defining a volume, a cross-sectional area and a length, the length being defined by an axis extending perpendicularly between the two open ends (Fig. 8, where the one or more tubes 210 has two open ends, defining a volume, a cross-sectional area and a length defined by an axis extending perpendicularly between the two open ends), each of the tubes being dimensionally configured for a different one of the phases of growth to: 
receive a measure of soil necessary to accommodate growth of the root system such that the root system is permitted to grow without constraint while remaining substantially contained within the tube during the different one of the stages of growth (Fig. 8, where the one or more tubes 210 receives a measure of soil necessary to accommodate lateral and vertical growth of the root system without constraint during the different one of the stages of growth, such that the root system is permitted to grow while still remaining substantially contained within the tube during the one stage of growth); and 
when the axis is oriented vertically, receive a measure of water through a top one of the open ends to be contained within and defined by a remaining reservoir portion of the volume formed at the top end of the tube and extending above the measure of soil (Fig. 8, where the one or more tubes 210 is oriented vertically and receives a measure of water through a top one of the open ends to be contained within and defined by a remaining reservoir portion formed at the top end of the tube and extending above the soil), the measure of water being sufficient to sustain growth of the plant for a predetermined interval of time, the water being conserved by dimensionally constraining the water to remain substantially within the tube and in proximity with the root system of the plant during the different one of the stages of growth (Fig. 8, where the one or more tubes 210 constrains the water to remain substantially within the tube and in proximity of the root system of the plant for the one stage of growth to sustain the plant for an interval of time); 
wherein at least a second one of the tubes is dimensionally configured to accommodate unconstrained growth of the root system while remaining substantially contained substantially within the second tube during a final one of the stages of growth (Fig. 8, where the second tube 201’ is at least dimensionally configured to accommodate unconstrained growth of the root system while remaining substantially contained within the second tube during a final one of the stages of growth), the second tube being configured to be planted in the earth with the axis in a substantially vertical orientation (Fig. 8, where the second tube 201’ is configured to be planted in the earth with the axis in a substantially vertical orientation). 
Motz does not disclose a removably attachable bottom configured to enclose the cross-sectional area of a bottom one of the ends of a first one of the tubes, the removably attachable bottom having attachment features that are configured to cooperate with attachment features located proximally to the bottom one of the ends of the first tube, the attachable bottom configured to retain soil within the first tube when used as a nursery pot during a first one of the stages of growth. 
Shaffer et al. disclose a removably attachable bottom configured to enclose the cross-sectional area of a bottom one of the ends of a first one of the tubes (Figs. 7-8, where there is a removably attachable bottom 50 configured to enclose the cross-sectional area of the tube 20), the removably attachable bottom having attachment features that are configured to cooperate with attachment features located proximally to the bottom one of the ends of the first tube (Figs. 7-8, where the removably attachable bottom 50 has attachment features 54 configured to cooperatively attach to attachment features 22 of the tube 20), the attachable bottom configured to retain soil within the first tube when used as a nursery pot during a first one of the stages of growth (Figs. 7-8, where the removably attachable bottom 50 is configured to retain soil within the tube 20 to function as a nursery pot). Motz and Shaffer et al. are analogous because they are from the same field of endeavor which include agriculture devices.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Motz such that a removably attachable bottom configured to enclose the cross-sectional area of a bottom one of the ends of a first one of the tubes, the removably attachable bottom having attachment features that are configured to cooperate with attachment features located proximally to the bottom one of the ends of the first tube, the attachable bottom configured to retain soil within the first tube when used as a nursery pot during a first one of the stages of growth in view of Shaffer et al. The motivation would have been to allow the tube to function as a pot for planting a seedling or new plant (Shaffer et al., Paragraph [0036]). The removably attachable bottom increases the utility of the device, allowing it to function in two different planting scenarios.
In regard to claim 2, Motz as modified by Shaffer et al. discloses the system of claim 1, wherein at least the first tube is a cylinder having a round-shaped cross-section (Motz, Fig. 8, where the one or more tubes 210 is a cylinder having a round-shaped cross-section), and the removably attachable bottom is round-shaped (Shaffer et al., where the removably attachable bottom 50 is round shaped).
In regard to claim 3, Motz as modified by Shaffer et al. discloses the system of claim 1, wherein at least the first tube is a square tube having a substantially square-shaped cross-section (Motz, Fig. 24, where the one or more tubes 310 is a square tube with a square shaped cross section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Motz as modified by Shaffer et al. such that the first tube is a square tube having a substantially square-shaped cross-section, since the square shape of the tube of Motz could be used as the shape for the one or more tubes of Motz as modified by Shaffer et al. The motivation would have been to have an easily foldable configuration for the tube, allowing the user to flatten the tube for storage purposes without causing accidental cracking (Motz, Column 9, lines 7-13). Additionally, a square tube would enable the user to closely stack square tubes side by side with no excess space between adjacent square tube walls, allowing for more efficient use of space (planting surface area).
Motz as modified by Shaffer et al. discloses the claimed invention except the square tube having rounded corners, and the removably attachable bottom is square-shaped having rounded corners. It would have been an obvious matter of design choice to have the square tube have rounded corners and the removably attachable bottom be square shaped with rounded corners, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the rounded cylindrical tubes of Motz as modified by Shaffer et al. The motivation would have been to make the device more aerodynamic to better withstand high winds, thereby decreasing the probability that the tube will fall over during inclement weather. Additionally, rounded corners add a safety benefit of preventing accidental injury to the user from the sharp pointed edges of the square tube. 
In regard to claim 5, Motz as modified by Shaffer et al. discloses the system of claim 1, wherein the measure of soil for each one of the stages of growth is defined to be an amount sufficient to fill at least half of the volume of the tube for the different one of the stages of growth, and the reservoir portion is defined by approximately the remaining half of the volume of the tube (Motz, Fig. 8, where the one or more tubes 210 is configured to have a measure of soil sufficient to fill at least half the volume of the one or more tubes 210 and where the reservoir portion is defined by the remaining half of the volume of the one or more tubes 210).   
In regard to claim 7, Motz as modified by Shaffer et al. discloses the system of claim 1, wherein the removably attachable bottom has a drainage hole (Shaffer et al., Fig. 6, where the removably attachable bottom 50 has a drainage hole 52). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the removably attachable bottom have multiple drainage holes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Motz (U.S. Pat. 5692337) in view of Shaffer et al. (U.S. Pub. 20170172071) as applied to claim 1, and further in view of Morsani et al. (U.S. Pat. 4112619).
In regard to claim 4, Motz as modified by Shaffer et al. discloses the system of claim 1. Motz as modified by Shaffer et al. does not disclose a third one of the tubes being dimensionally configured to receive a measure of soil necessary to accommodate lateral and vertical growth of the root system during an intermediate stage of growth between the first and the final ones of the stages. Morsani et al. disclose a third one of the tubes being dimensionally configured to receive a measure of soil necessary to accommodate lateral and vertical growth of the root system during an intermediate stage of growth between the first and the final ones of the stages (Figs. 1-2, where there is a third tube 2 being dimensionally configured to receive a measure of soil necessary to accommodate lateral and vertical growth of the root system). Motz and Morsani et al. are analogous because they are from the same field of endeavor which include agriculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Motz as modified by Shaffer et al. such that a third one of the tubes being dimensionally configured to receive a measure of soil necessary to accommodate lateral and vertical growth of the root system during an intermediate stage of growth between the first and the final ones of the stages in view of Morsani et al. The motivation would have been to provide the correct sized growing environment during different stages of the plant’s growth (Morsani et al., Column 1, lines 22-28).
In regard to claim 6, Motz as modified by Shaffer et al. and Morsani et al. discloses the system of claim 4, wherein the measure of soil for each different one of the stages of growth is defined to be an amount sufficient to fill at least half the volume of the tube used for the stage of growth, and the reservoir portion is defined by approximately the remaining half of the volume of the tube (Motz, Fig. 8, where the measure of soil for each stage of growth is defined to be an amount sufficient enough to fill at least half the volume of the respective tube used for the stage of growth and where the reservoir portion is defined by the remaining half of the volume of the respective tube). 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Motz (U.S. Pat. 5692337) in view of Shaffer et al. (U.S. Pub. 20170172071) as applied to claim 5, and further in view of Bugler et al. (U.S. Pat. 6481155).
In regard to claim 8, Motz as modified by Shaffer et al. discloses the system of claim 5. Motz as modified by Shaffer et al. does not disclose the cross-sectional area of the open end of the second tube is configured to receive and support a plant support structure. Bugler et al. disclose the cross-sectional area of the open end of the tube is configured to receive and support a plant support structure (Fig. 4c, where the cross-sectional area of the open end of the tube 1 is configured to receive and support a plant support structure 3). Motz and Bugler et al. are analogous because they are from the same field of endeavor which include agriculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Motz as modified by Shaffer et al. such that the cross-sectional area of the open end of the second tube is configured to receive and support a plant support structure in view of Bugler et al., since the plant support structure of Bugler et al. could be used with the second tube of Motz as modified by Shaffer et al. The motivation would have been to give additional support to the plant foliage during an intermediate stage of plant growth. 
In regard to claim 10, Motz as modified by Shaffer et al. and Bugler et al. discloses the system of claim 8, wherein at least 50% of the volume of the second tube is configured to be planted below ground (Motz, Fig. 8, where the second tube 201’ is configured to be planted below ground such that at least 50% of the volume of the second tube is below the ground). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Motz (U.S. Pat. 5692337) in view of Shaffer et al. (U.S. Pub. 20170172071) and Morsani et al. (U.S. Pat. 4112619) as applied to claim 6, and further in view of Bugler (U.S. Pat. 6481155).
In regard to claim 9, Motz as modified by Shaffer et al. and Morsani et al. discloses the system of claim 6. Motz as modified by Shaffer et al. and Morsani et al. does not disclose the cross-sectional area of the open end of the second tube is configured to receive and support a plant support structure. Bugler et al. disclose the cross-sectional area of the open end of the tube is configured to receive and support a plant support structure (Fig. 4c, where the cross-sectional area of the open end of the tube 1 is configured to receive and support a plant support structure 3). Motz and Bugler et al. are analogous because they are from the same field of endeavor which include agriculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Motz as modified by Shaffer et al. and Morsani et al. such that the cross-sectional area of the open end of the second tube is configured to receive and support a plant support structure in view of Bugler et al., since the plant support structure of Bugler et al. could be used with the second tube of Motz as modified by Shaffer et al. and Morsani et al. The motivation would have been to give additional support to the plant foliage during an intermediate stage of plant growth.

Response to Arguments
Applicant's arguments with regard to the 35 USC § 103 rejection of claim 1, filed 04/11/2022, have been fully considered but they are not persuasive. Motz (U.S. Pat. 5692337) as modified by Shaffer et al. (U.S. Pub. 20170172071) disclose claim 1 as specified under Claim Rejections - 35 USC § 103 above. Specifically, Motz teaches a system for nurturing a plant and its root system during one or more stages of the plant's growth, including minimizing an amount of water requisite to support optimal growth and production of the plant during each of the one or more stages in Fig. 8, where the one or more tubes tube at least act as a barrier to minimize water loss during each of the one or more stages of the plant's growth.
Motz also teaches each of the tubes being dimensionally configured to receive a measure of soil necessary to accommodate lateral and vertical growth of the root system during one of the stages of growth, such that the root system is permitted to while remaining substantially contained within the tube in Fig. 8, where the one or more tubes 210 receives a measure of soil necessary to accommodate lateral and vertical growth of the root system without constraint during the different one of the stages of growth, such that the root system is permitted to grow while still remaining substantially contained within the tube during the one stage of growth.
Furthermore, Motz teaches each of the tubes being dimensionally configured to receive a measure of water through a top one of the open ends to be contained within and defined by a remaining reservoir portion of the volume formed at the top end of the tube and extending above the measure of soil, in Fig. 8, where the one or more tubes 210 is oriented vertically and receives a measure of water through a top one of the open ends to be contained within and defined by a remaining reservoir portion formed at the top end of the tube and extending above the soil, and the measure of water being sufficient to sustain growth of the plant for a predetermined interval of time, the water being conserved by dimensionally constraining the water to remain substantially within the tube and in proximity with the root system of the plant during the different one of the stages of growth in Fig. 8, where the one or more tubes 210 constrains the water to remain substantially within the tube and in proximity of the root system of the plant for the one stage of growth to sustain the plant for an interval of time.
Lastly, Motz teaches at least a second one of the tubes is dimensionally configured to accommodate unconstrained growth of the root system while remaining substantially contained substantially within the second tube during a final one of the stages of growth in Fig. 8, where the second tube 201’ is at least dimensionally configured to accommodate unconstrained growth of the root system while remaining substantially contained within the second tube during a final one of the stages of growth.
Applicant's arguments with regard to the 35 USC § 112 rejections, filed 04/11/2022, have been fully considered. Outstanding issues remain for claims 1, 5, 8, and 10 such as those detailed above under section Claim Rejections - 35 USC § 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of agricultural devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619